DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  The claims recites “Use of” making it indefinite as it does not fall into any statutory class of invention. This could be corrected by rewriting the claim to state “A method of using”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "wherein the at least one energetic additive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO 2016/135227 A1, for citation purposes Dejeaifve et al. US 2018/0029951 is used).
Regarding claims 1-2, 7, 10 and 12
Dejeaifve discloses a nitrocellulose based propellant composition comprising a nitrate based ester comprising nitrocellulose and a stabilizer (12-IV) in the form of a long chain aliphatic having at least two unsaturation sites and a molecular weight of more than 120, and would have an iodine number greater than 25 (abstract). Said stabilizer is present in an amount of 0.1 to 5 wt % (claim 7), and can be combined with a complementary stabilizer comprising specific aromatic substances (14-1) (claims 8 and 9).
Regarding claims 3, 8 and 13
This only further limits the composition when the nitrate ester is a double or higher base composition.
Regarding claim 4
It is noted that the unsaturated bonds of the stabilizer can react with radicals and other degradation products of the nitrocellulose.
Regarding claim 5
The stabilizer 12-IV is based on a terpene backbone.
Regarding claims 9 and 18
The stability of the composition is a property of the composition, and as the composition of the reference reads directly on the claimed composition, it is expected to also possess the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 11
Dejeaifve teaches the use of a potassium salt as an additive (paragraph 0043).
Regarding claim 14
Dejeaifve teaches the use of energetic additives such as RDX (paragraph 0014).
Regarding claim 16
Dejeaifve teaches that the stabilizer may preferably be used in amounts of 02. To 2.0 wt % (paragraph 0021).
Regarding claim 17
Dejeaifve teaches that the propellant may comprise between 5 and 45 wt % nitroglycerine (paragraph 0021).
Regarding claim 19
Dejeaifve teaches that the potassium salt may be used in an amount from 0.01 to 1.5 wt % (paragraph 0043).
Regarding claim 20
This only further limits the base claim when the additive is selected from an anti-static agent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2016/135227 A1, for citation purposes Dejeaifve et al. US 2018/0029951 is used), as applied to claims 1-5, 7-14 and 16-20 above in view of Matsuda et al. (US 5,180,747).
Regarding claim 6
Although, Dejeaifve does not teach the claimed stabilizers, Dejeaifve does teach the use of carotenoid stabilizers such as ionone. However, Matsuda teaches that as carotenoid stabilizers that lycopene and squalene are functionally equivalent with ionone (column 2, lines 3-8). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Dejeaifve by using other carotenoid stabilizers such as lycopene or squalene in place of the ionone, with a reasonable expectation of success, as suggested by Matsuda.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art fairly teaches or suggest the use of polybutadiene as a stabilizer for nitrocellulose compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734